Citation Nr: 0901838	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether a timely substantive appeal was filed for the 
issues of entitlement to service connection for a low back 
disability, bilateral carpal tunnel syndrome, and a right 
ankle disability; and entitlement to an increased initial 
rating for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2002, October 2003, July 2004, and 
August 2005 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for PTSD, bilateral hearing 
loss, and tinnitus; and found that the veteran's substantive 
appeal was not timely for the issues of service connection 
for a low back disability, bilateral carpal tunnel syndrome, 
and a right ankle disability; and entitlement to an increased 
initial rating for chronic sinusitis.  The veteran testified 
before the Board in August 2008.  


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.  

2.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.  

3.  The veteran's PTSD first manifested many years after 
service, and that disability is not related to a corroborated 
in-service stressor.  

4.  The veteran's bilateral hearing loss first manifested 
many years after service and is not shown to be related to 
her service or to any incident therein.  

5.  The veteran's tinnitus first manifested many years after 
service and is not shown to be related to her service or to 
any incident therein.  

6.  A February 2002 RO rating decision granted service 
connection for chronic sinusitis and awarded a 0 percent 
disability rating, effective January 16, 2001, and denied the 
veteran's claims for service connection for a low back 
disability, bilateral carpal tunnel syndrome, and a right 
ankle disability.  

7.  The veteran submitted a timely notice of disagreement in 
May 2002 regarding the issues of entitlement to service 
connection for a low back disability, bilateral carpal tunnel 
syndrome, and a right ankle disability, and entitlement to an 
increased initial rating for chronic sinusitis.  

8.  The RO sent a statement of the case to the veteran on 
September 5, 2003, regarding the issues of entitlement to 
service connection for a low back disability, bilateral 
carpal tunnel syndrome, and a right ankle disability, and 
entitlement to an increased initial rating for chronic 
sinusitis.  

9.  The veteran sent an attempted substantive appeal on 
November 12, 2003, for the issues of entitlement to service 
connection for a low back disability, bilateral carpal tunnel 
syndrome, and a right ankle disability, and entitlement to an 
increased initial rating for chronic sinusitis.  The RO 
received that attempted appeal on November 13, 2003.   

10.  The veteran did not file a substantive appeal within one 
year of February 2002 or within sixty days of September 5, 
2003, and she did not submit a request for extension of time 
for filing a substantive appeal prior to the expiration of 
the time limit for filing the appeal.    



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).    

2.  The veteran's current bilateral hearing loss was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

3.  The veteran's current tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

4.  An attempted substantive appeal on November 13, 2003, for 
the issues of entitlement to service connection for a low 
back disability, bilateral carpal tunnel syndrome, and a 
right ankle disability, and entitlement to an increased 
initial rating for chronic sinusitis was not timely.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305, 20.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, sensorineural hearing loss, 
and tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008); 38 U.S.C.A. § 1154(b) 
(2008).

When the evidence does not establish that a veteran is a 
combat veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran has not contended that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post-
service medical examination.  Therefore, the veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

Because the veteran is alleging sexual abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under-eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; or breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence.  In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  This 
approach has been codified at 38 C.F.R. § 3.304(f)(3) (2008).  
See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991). 

The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also 
clear that the Board is not required to accept an appellant's 
statements regarding her alleged symptoms, including 
nightmares, flashbacks, and other difficulties she associates 
with his active service, if the Board does not find the 
statements regarding the symptoms to be credible. 

The question of the occurrence of a "stressor" also bears 
upon credibility determinations, as certain veterans who 
"engaged in combat with the enemy" gain evidentiary 
presumptions.  38 C.F.R. § 3.304(d).  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  The occurrence of an event alleged as the 
"stressor" upon which a PTSD diagnosis is based (as opposed 
to the sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993). 

PTSD 

The record reflects that in February 2003, a VA examiner 
evaluated the veteran's psychiatric symptoms and found that 
they met the DSM-IV criteria for PTSD.  As a result of that 
examination, the veteran was diagnosed with PTSD.  
Accordingly, the remaining question before the Board is 
whether the veteran's PTSD diagnosis is based upon a verified 
stressor or can be credible related to her service pursuant 
to 38 C.F.R. § 3.304(f).   

The veteran's service personnel records reveal that she 
served in the Navy as an electrical/mechanical equipment 
repairman.  She received the Sea Service Deployment Ribbon, 
United States Coast Guard Meritorious Unit Commendation with 
Operational Distinguishing Device, United States Coast Guard 
Special Operations Service Ribbon, and First Good Conduct 
Award.  The veteran's awards are consistent with service, but 
they are not indicative of combat.  The Board has reviewed 
the record, including the veteran's service medical and 
personnel records, and there is no evidence of combat duty in 
those records.  As the veteran does not have a confirmed 
history of engaging in combat with the enemy during service, 
her alleged stressors must be verified.  

The Board notes that in June 2002, the RO requested from the 
veteran the types of evidence described in M21-1 and 
38 C.F.R. § 3.304(f)(3).  In reply, the veteran submitted 
statements and information regarding the alleged sexual 
harassment.  The Board has relied upon the available evidence 
in determining whether the alleged stressors can be 
corroborated.  

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of that type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  

The veteran contends that she has PTSD as a result of being 
sexually harassed during service by her supervisor, a Petty 
Officer First Class who she has named.  She alleges that he 
constantly touched her inappropriately and made sexually 
harassing comments.  She further asserts that she had been 
too intimidated to tell anyone about the officer behavior 
until a fellow servicewoman filed a complaint against him and 
asked the veteran to be a witness for her.  She reports that 
as a result of that complaint, the officer received a 
Captain's Mast in April or May 1986 while they were deployed 
in Sigonella, Sicily, and that he was reduced to Petty 
Officer Third Class and given 30 days confinement.  

The veteran's service medical and personnel records are 
negative for any record of a sexual harassment incident.  Her 
December 1984 entrance examination showed that her 
psychiatric system was within normal limits.  She was treated 
for mild depression in September 1989, but her September 1989 
separation examination showed no psychiatric abnormalities, 
and she made no complaints regarding psychiatric problems.

Post-service VA and private medical records dated from June 
2001 to April 2006 show that the veteran received 
intermittent treatment for dysthymic disorder, depression, 
anxiety, and PTSD that was related to military sexual trauma.  

On VA examination in February 2003, the veteran complained of 
being sexually harassed by her supervisor during service.  
She reported that it was mostly verbal harassment and 
inappropriate physical touching.  She stated that she never 
reported him but that another fellow servicewoman filed a 
complaint against their supervisor for the same behavior.  
The veteran also reported that she had been sexually raped in 
1982 before she entered service.  She complained of suffering 
nightmares and flashbacks related to that rape and stated 
that her experiences in service only made things worse for 
her.  The veteran reported experiencing irritation, sleep 
problems, recurrent bad dreams, difficulty in trusting 
people, being easily startled, nervousness, anxiety, panicky 
episodes with palpitations, smothering feelings, 
hyperventilation, depression, hopeless and helpless feelings, 
anger, frustration, and intrusive thoughts.  Examination 
revealed casual dress, appropriate grooming, tenseness, 
anxiety, and edginess.  The veteran was oriented in three 
spheres, and there was no evidence of active hallucinations 
or delusions.  Judgment and memory were intact while 
attention and concentration were impaired.  There was no 
evidence of looseness of associations, flight of ideation, 
pressured speech, obsessive thoughts, compulsive actions, or 
suicidal or homicidal ideation.  The examiner diagnosed the 
veteran with PTSD and related it to the rape that happened in 
1982 before she entered service.  

The veteran and her daughters testified before the Board at 
an August 2008 travel board hearing.  Testimony revealed that 
the Captain's Mast against the veteran's supervisor occurred 
in 1987 in Bermuda to reduce his ranking because he had been 
harassing several female servicewomen.  The veteran testified 
that she worked with the patrol squadron in the snack bar 
area with three or four other women and that they all 
reported to her supervisor.  She reported that she began 
experiencing PTSD symptomatology in 2000.  She stated that 
she could not be around crowds because she would get panic 
attacks.  She further testified that she became divorced as a 
result of her inability to open up to people.  She reported 
that she was hospitalized in the previous year for trying to 
commit suicide.  She stated that she lost her temper more 
easily, had panic attacks, and became nervous and upset very 
easily.  The veteran's daughters testified that she had told 
them about her sexual trauma during service and that she had 
been treated for her PTSD for a long time.  

In September 2003 and November 2007, the RO contacted the 
Naval Criminal Investigative Service (NCIS) in attempts to 
verify the veteran's stressor of being sexually harassed by 
the officer and testifying against him at a Captain's Mast 
that had arisen due to the complaint of a fellow 
servicewoman.  The NCIS's response indicated that there was 
no record of any type of investigation for that officer.  

The Board concedes that the veteran carries a diagnosis of 
PTSD.  As such, the focus turns on whether the veteran's 
alleged stressor has been adequately confirmed.  The NCIS 
found in September 2003 and November 2007 that the stressor 
in connection with the veteran's PTSD claim was unverified.  
There was no record showing any incident of the named officer 
being punished at a Captain's Mast for his sexually harassing 
behavior towards the veteran or her fellow servicewoman.  
Additionally, the veteran's service personnel and medical 
records are negative for her reported stressors.   

While the veteran has been diagnosed with PTSD, the Board 
notes that these diagnoses were based upon the veteran's 
subjective report of her claimed stressor.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  Here, the subjective history supplied by the 
veteran to support the diagnosis of PTSD has been 
uncorroborated by her service records.  Indeed, the evidence 
tends to indicate that the veteran's PTSD is due to a sexual 
assault that she experienced before her period of active 
service.  

The Board therefore finds that there is no evidence to 
support the claimed stressor for PTSD.  The credible and 
probative evidence is against the veteran's contention that 
she experienced a stressor in service which has led to a 
diagnosis of PTSD.  Instead, the evidence reflects that the 
veteran's PTSD diagnosis was due to a stressor that occurred 
before service.  Therefore, service connection for PTSD must 
be denied.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current PTSD because the evidence does not show that the 
disorder was present in service or due to her service or any 
verified incident in service.  In addition, a psychosis was 
not diagnosed within one year of separation, so presumptive 
service connection for PTSD is not warranted.  

The veteran and her family contend that her current PTSD is 
related to her active service.  However, as laypersons, they 
are not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran and her 
family are competent to give evidence about what they 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first       post-service evidence 
of PTSD is in October 2002, approximately 13 years after her 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, the competent evidence of record does not show 
that any PTSD was incurred in or aggravated by service, but 
shows that her PTSD is due to a 1982 sexual assault.

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's PTSD developed in or is 
the result of any incident during service.  Therefore, the 
Board concludes that the PTSD was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    
Bilateral Hearing Loss and Tinnitus 

Service medical records are negative for any complaints or 
treatment for bilateral hearing loss or tinnitus.  On 
separation examination in September 1989, the veteran made no 
complaints regarding her ears, and her audiometric 
examination results were recorded as 15 at 500 Hertz, 10 at 
1000 Hertz, 0 at 2000 Hertz, 20 at 3000 Hertz, and 35 at 4000 
Hertz for the right ear and as 10 at 500 Hertz, 5 at 1000 
Hertz, 5 at 2000 Hertz, 5 at 3000 Hertz, and 20 at 4000 Hertz 
for the left ear.

Service connection may not be established for disability due 
to impaired hearing unless the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The veteran's hearing was found to be 
within normal limits on separation, no tinnitus was diagnosed 
on separation, and there were no recorded complaints of 
hearing loss or tinnitus during approximately four years of 
service.  Therefore, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in these cases.  38 C.F.R. § 3.303(b). 

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of her 
bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303(b).  

The first and only post-service evidence of hearing loss and 
tinnitus is an April 2005 VA medical report where the veteran 
complained of suffering tinnitus and was diagnosed with mild 
to severe sensorineural hearing loss in the left ear and mild 
to moderately severe sensorineural hearing loss in the right 
ear.  At no time did any treating provider relate the 
veteran's bilateral hearing loss and tinnitus to her period 
of active service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the evidence does not support a finding of any 
medical nexus between military service and the veteran's 
bilateral hearing loss and tinnitus.  Thus, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.  In addition, because the veteran was not 
diagnosed with sensorineural hearing loss or tinnitus within 
one year after discharge from service, presumptive service 
connection for bilateral hearing loss and tinnitus is not 
warranted.    

The first post-service evidence of the veteran's hearing loss 
and tinnitus is in April 2005, approximately 16 years after 
her separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran contends that her current bilateral hearing loss 
and tinnitus are related to her active service.  However, as 
a layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's bilateral hearing loss and tinnitus began many 
years after service and were not caused by any incident of 
service.  The Board concludes that the hearing loss and 
tinnitus were not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Whether A Timely Appeal Was Filed 

The veteran contends that she entered a timely substantive 
appeal for the issues of service connection for a low back 
disability, bilateral carpal tunnel syndrome, and a right 
ankle disability; and entitlement to an increased initial 
rating for chronic sinusitis following the February 2002 
rating decision.  If the veteran did not file a timely 
substantive appeal, then the appeal fails for want of 
jurisdiction.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

In a February 2002 rating decision, the RO granted service 
connection for chronic sinusitis and awarded a 0 percent 
disability rating, effective January 16, 2001, and denied the 
veteran's claims for service connection for a low back 
disability, bilateral carpal tunnel syndrome, and a right 
ankle disability.  In May 2002, the veteran filed a timely 
notice of disagreement to the rating assigned for chronic 
sinusitis and to the denials of service connection for a low 
back disability, bilateral carpal tunnel syndrome, and a 
right ankle disability.       

On September 5, 2003, the RO issued a statement of the case 
regarding those four issues.  The cover page to the statement 
of the case noted that the veteran must file her appeal 
within 60 days from the date of the letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying the veteran of the action that she had 
appealed.  Further, she was notified that if she needed more 
time to file her appeal, she should request more time before 
the time limit for filing her appeal expired.  

The veteran's substantive appeal (VA Form 9) was received on 
November 13, 2003.  The RO notified the veteran that the 
substantive appeal was not timely regarding the issues of 
entitlement to service connection for a low back disability, 
bilateral carpal tunnel syndrome, and a right ankle 
disability, and entitlement to an increased initial rating 
for chronic sinusitis, stemming from the February 2002 rating 
decision. 

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  38 U.S.C.A. § 7105(a), (b)(1); 
38 C.F.R. § 20.302.  If an appeal is not perfected within the 
time specified by the regulation, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108.  

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  38 C.F.R. §§ 20.303(b), 20.304. 

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  38 C.F.R. § 20.305.  
The legal holidays are listed in 38 C.F.R. § 20.306.  

As outlined above, the veteran was mailed the statement of 
the case on September 5, 2003.  The veteran did not submit 
additional evidence that required the issuance of a 
supplemental statement of the case.  The veteran did not make 
a request for an extension of the deadline for submitting her 
substantive appeal.  The substantive appeal was received on 
Thursday, November 13, 2003, 69 days after the statement of 
the case was issued.  Even if the Board considers that it was 
mailed 5 days prior pursuant to 38 C.F.R. § 20.305, the 
appeal was still received four days after expiration of the 
time to submit a timely appeal.  If Saturday and Sunday are 
excluded from the calculation of 5 days, then the appeal was 
received two days late.  In short, the Board has examined the 
period in question and finds that the appeal was not received 
by November 11, 2003, the last date on which a timely appeal 
could have been received.  Furthermore, the substantive 
appeal was not received within one year of the rating 
decision issued in February 2002.  

As the substantive appeal filed on November 13, 2003, was 
submitted over 60 days after the statement of the case was 
issued and over a year after the relevant rating decision was 
issued, the substantive appeal was not timely filed regarding 
the issues of entitlement to service connection for a low 
back disability, bilateral carpal tunnel syndrome, and a 
right ankle disability and entitlement to an increased 
initial rating for chronic sinusitis.  The Board can find no 
basis on which to find that the substantive appeal was 
timely.  In view of the foregoing, the Board finds that the 
veteran did not timely file a substantive appeal regarding 
the issues of entitlement to service connection for a low 
back disability, bilateral carpal tunnel syndrome, and a 
right ankle disability; and entitlement to an increased 
initial rating for chronic sinusitis, and that rating 
decision is final.  The preponderance of the evidence is 
against a finding that a timely substantive appeal was filed 
and the Board has no jurisdiction to hear an appeal on these 
issues.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002 and May 2005; 
rating decisions in February 2002, October 2003, July 2004, 
and August 2005; statements of the case in August 2003, June 
2004, March 2005, and October 2006; and supplemental 
statements of the case in March 2005, October 2006, and 
December 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to the claim for service connection for PTSD.  VA has not 
obtained medical examinations in relation to the claims for 
service connection for bilateral hearing loss and tinnitus 
because there is no competent evidence that the veteran's 
bilateral hearing loss and tinnitus are the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for PTSD is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

An attempted substantive appeal on the issues of service 
connection for a low back disability, bilateral carpal tunnel 
syndrome, and a right ankle disability; and entitlement to an 
increased initial rating for chronic sinusitis was not 
timely.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


